UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-13582 SPEEDWAY MOTORSPORTS, INC. (Exact name of registrant as specified in its charter) Delaware 51-0363307 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 5555 Concord Parkway South, Concord, North Carolina Address of principal executive offices) (Zip Code) (704) 455-3239 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X ] Yes [ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X ] Yes [ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer[ ]Accelerated filer [X] Non-accelerated filer[ ] Smaller reporting company[ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ] Yes [X] No As of October 30, 2014, there were 41,327,102 shares of the registrant’s common stock outstanding. 1 INDEX TO FORM 10-Q PAGE PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3 Quantitative and Qualitative Disclosures About Market Risk 37 Item 4. Controls and Procedures 37 PART II - OTHER INFORMATION Item 1 Legal Proceedings 38 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 38 Item 6. Exhibits 39 Signatures 40 This Quarterly Report on Form 10-Q contains “forward-looking” statements within the meaning of Section27A of the Securities Act of 1933, as amended (the Securities Act), and Section21E of the Securities Exchange Act of 1934, as amended (the Exchange Act). Such forward-looking statements may include (i)statements that reflect projections or expectations of the Company’s future financial or economic performance; (ii)statements that are not historical information; (iii)statements of the Company’s beliefs, intentions, objectives, plans, and strategies for future operations, including, but not limited to, those contained in “Legal Proceedings”, “Management’s Discussion and Analysis of Financial Condition and Results of Operations”, and “Quantitative and Qualitative Disclosures About Market Risk”; (iv)statements relating to the Company’s operations or activities, including revenues, costs and margins for 2014 and beyond; and (v)statements relating to the Company’s future capital expenditures, hosting of races, broadcasting rights, dividends, common stock repurchases, sponsorships, financing needs and costs, income taxes, and legal proceedings and other contingencies. Words such as “anticipates”, “approximates”, “believes”, “could”, “estimates”, “expects”, “hopes”, “intends”, “likely”, “may”, “objectives”, “plans”, “possible”, “projects”, “seeks”, “should” and variations of such words and similar expressions are intended to identify such forward-looking statements. Forward-looking statements are based on our current plans and expectations and are subject to a number of risks and uncertainties that could cause our plans and expectations, including actual results, to differ materially from the forward-looking statements. Many of these risks and uncertainties are beyond our control. No assurance can be given that actual results or events will not differ materially from those projected, estimated, assumed or anticipated in any such forward-looking statements. Important factors that could result in such differences, in addition to other factors noted with such forward-looking statements, include those discussed in our Annual Report on Form10-K, Item1A “Risk Factors” and any subsequent Quarterly Reports on Form 10-Q or other forms we may file with the Securities and Exchange Commission (SEC). Forward-looking statements included in this report are based on information available as of the date filed, and we assume no obligation to update any such forward-looking information contained in this report. The Company’s website is located at www.speedwaymotorsports.com . We make available free of charge, through our website, our Annual Reports on Form10-K, Quarterly Reports on Form10-Q, Current Reports on Form 8-K, proxy statements and other reports filed or furnished pursuant to Section13(a) or 15(d) under the Exchange Act. These reports are available as soon as reasonably practicable after those materials are electronically filed with the SEC. Our SEC filings are publicly available at the SEC’s website at www.sec.gov . You may also read and copy any document we file with the SEC at its Public Reference Facilities at treet, N.E., Room 1580, Washington, DC 20549. You can also obtain copies of the documents at prescribed rates by writing to the SEC’s Public Reference Room at treet, N.E., Room 1580, Washington, DC 20549. You may obtain information on the Public Reference Room operations by calling the SEC at 1-800-SEC-0330. We post on our website the charters of our Audit, Compensation and Nominating/Corporate Governance Committees; Corporate Governance Guidelines, Code of Business Conduct and Ethics, and any amendments or waivers thereto; and certain corporate governance materials stipulated by SEC or New York Stock Exchange (NYSE) regulations. Please note that our website is provided as an inactive textual reference only. Information provided on our website is not part of this report, and is not incorporated by reference unless otherwise specifically referenced as such in this report. The documents are also available in print, free of charge, to any requesting stockholder by contacting our corporate secretary at our company offices. 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements SPEEDWAY MOTORSPORTS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands, except share amounts) (Unaudited) September 30, December 31, Assets Current Assets: Cash and cash equivalents $ $ Accounts and notes receivable, net Prepaid and refundable income taxes Inventories, net Prepaid expenses Deferred income taxes (Note 2) Total Current Assets Notes and Other Receivables: Affiliates Other Other Assets Property and Equipment, Net Other Intangible Assets, Net Goodwill Total $ $ Liabilities and Stockholders’ Equity Current Liabilities: Current maturities of long-term debt $ $ Accounts payable Deferred race event and other income, net Accrued interest Accrued expenses and other current liabilities Total Current Liabilities Long-term Debt Payable to Affiliate Deferred Income, Net Deferred Income Taxes Other Liabilities Total Liabilities Commitments and Contingencies (Notes 2, 4, 5 and 6) Stockholders’ Equity: Preferred Stock, $.10 par value, shares authorized – 3,000,000, no shares issued – – Common Stock, $.01 par value, shares authorized – 200,000,000, issued and outstanding – 41,347,000 in 2014 and 41,404,000 in 2013 Additional Paid-in Capital Retained Earnings Treasury Stock at cost, shares – 4,138,000 in 2014 and 3,999,000 in 2013 ) ) Total Stockholders’ Equity Total $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 SPEEDWAY MOTORSPORTS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (Unaudited) Three Months Ended September 30: Revenues: Admissions $ $ Event related revenue NASCAR broadcasting revenue Other operating revenue Total Revenues Expenses and Other: Direct expense of events NASCAR event management fees Other direct operating expense General and administrative Depreciation and amortization Interest expense, net Other income, net ) ) Total Expenses and Other Income from Continuing Operations Before Income Taxes Provision for Income Taxes ) ) Income from Continuing Operations Income (Loss) from Discontinued Operation (Note 1) ) Net Income $ $ Basic Earnings Per Share: Continuing Operations $ $ Discontinued Operation ) Net Income $ $ Weighted Average Shares Outstanding Diluted Earnings Per Share: Continuing Operations $ $ Discontinued Operation ) Net Income $ $ Weighted Average Shares Outstanding The accompanying notes are an integral part of these consolidated financial statements. 4 SPEEDWAY MOTORSPORTS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (Unaudited) Nine MonthsEnded September30: Revenues: Admissions $ $ Event related revenue NASCAR broadcasting revenue Other operating revenue Total Revenues Expenses and Other: Direct expense of events NASCAR event management fees Other direct operating expense General and administrative Depreciation and amortization (Note 2) Interest expense, net Impairment of goodwill (Note 4) — Loss on early debt redemption and refinancing (Note 5) — Other (income) expense, net ) Total Expenses and Other Income (Loss) from Continuing Operations Before Income Taxes ) Provision for Income Taxes ) ) Income (Loss) from Continuing Operations ) Income (Loss) from Discontinued Operation (Note 1) ) Net Income (Loss) $ $ ) Basic Earnings (Loss) Per Share: Continuing Operations $ $ ) Discontinued Operation ) Net Income (Loss) $ $ ) Weighted Average Shares Outstanding Diluted Earnings (Loss) Per Share: Continuing Operations $ $ ) Discontinued Operation ) Net Income (Loss) $ $ ) Weighted Average Shares Outstanding The accompanying notes are an integral part of these consolidated financial statements. 5 SPEEDWAY MOTORSPORTS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (In thousands) (Unaudited) Outstanding Common Stock Additional
